  Case 2:19-cv-00223-JRG Document 1 Filed 06/12/19 Page 1 of 14 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

UNILOC 2017 LLC                                §
                                               §
       Plaintiff,                              §        CIVIL ACTION NO. 2:19-cv-00223
                                               §
 v.                                            §
                                               §        PATENT CASE
RIOT GAMES INC.,                               §
                                               §
       Defendant.                              §        JURY TRIAL DEMANDED


                    ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

       1.      Plaintiff Uniloc 2017 LLC (together “Uniloc”), as and for their complaint against

defendants, Riot Games Inc. (“Riot Games”), allege as follows:

                                       THE PARTIES
       2.      Uniloc is a Delaware limited liability company having places of business at 620

Newport Center Drive, Newport Beach, California 92660 and 102 N. College Avenue, Suite 303,

Tyler, Texas 75702.

       3.      Uniloc holds all substantial rights, title and interest in and to the asserted patent.

       4.      On information and belief, Defendant Riot Games is a is a corporation organized

under the laws of Delaware, with its headquarters at 12333 W. Olympic Blvd., Los Angeles,

California 90064and offers its products, including those accused herein of infringement, to

customers and/or potential customers located in Texas and in the judicial Eastern District of Texas.

                                 JURISDICTION AND VENUE

       5.      Uniloc brings this action for patent infringement under the patent laws of the United

States, 35 U.S.C. § 271 et seq. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§

1331, 1338(a) and 1367.

                                                   1
  Case 2:19-cv-00223-JRG Document 1 Filed 06/12/19 Page 2 of 14 PageID #: 2



        6.      Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391(c) and

1400(b). Riot Games has a regular and established place of business in this District through its

robust network infrastructure, portions of which are located in this District and specifically used to

service resident of this District. Riot specifically locates portion of its architecture in this District

to provide low latency delivery of content to users. This Court has personal jurisdiction over Riot

Games, in part, because Riot Games provides infringing online services to subscribers who reside

in this district. Upon information and belief, Riot Games has committed acts of infringement in

this judicial district, and/or has purposely transacted business involving the accused products in

this judicial district, including sales to one or more customers in Texas.

        7.      Riot Games is subject to this Court’s jurisdiction pursuant to due process and/or the

Texas Long Arm Statute due at least to its substantial business in this State and judicial district,

including: (A) at least part of its past infringing activities, (B) regularly doing or soliciting business

in Texas and/or (C) engaging in persistent conduct and/or deriving substantial revenue from goods

and services provided to customers in Texas.

                                      COUNT I
                       (INFRINGEMENT OF U.S. PATENT NO. 6,324,578)

        8.      Uniloc incorporates by reference the preceding paragraphs.

        9.      U.S. Patent No. 6,324,578 (“the ‘578 Patent”), entitled METHODS, SYSTEMS

AND COMPUTER PROGRAM PRODUCTS FOR MANAGEMENT OF CONFIGURABLE

APPLICATION PROGRAMS ON A NETWORK that issued on November 27, 2001. A true and

correct copy of the ‘578 Patent is attached as Exhibit A hereto.

        10.     Pursuant to 35 U.S.C. § 282, the ’578 Patent is presumed valid. The ’578 Patent

describes inventive features that are not well-understood, routine, and conventional.



                                                    2
  Case 2:19-cv-00223-JRG Document 1 Filed 06/12/19 Page 3 of 14 PageID #: 3



       11.    The ‘578 Patent has been referenced by over one-hundred forty other patent

applications/patents including patents applications/patents by IBM, Microsoft, Lucent, Netscape,

General Electric, Hewlett Packard, Cisco, SAP, and Siemens.

        12.     Riot Games’s platforms is referred to as “League of Legends,” which uses a

 “launcher” to provide a game to a user.

        13.     Upon information and belief, the following graphic illustrates, at least in part,

 how certain aspects of a representative sample of the League of Legend’s software licensing

 and delivery system operates (unless otherwise noted, the League of Legends platform is the

 source for each graphic in this complaint):




Source: http://www.riotgames.com/our-games

       14.    Upon information and belief, the following graphic illustrates, at least in part, how

certain aspects of a representative sample of the League of Legend’s software licensing and

delivery system operate:




                                                3
  Case 2:19-cv-00223-JRG Document 1 Filed 06/12/19 Page 4 of 14 PageID #: 4




Source: http://gameinfo.na.leagueoflegends.com/en/game-info/



       15.    Upon information and belief, the following graphic illustrates, at least in part, how

certain aspects of a representative sample of League of Legend’s software licensing and delivery

system operate:




                                               4
  Case 2:19-cv-00223-JRG Document 1 Filed 06/12/19 Page 5 of 14 PageID #: 5




Source: https://i.ytimg.com/vi/_xbRBbLhooA/maxresdefault.jpg
       16.      Upon information and belief, the following graphic illustrates, at least in part, how

certain aspects of a representative sample of League of Legend’s software licensing and delivery

system operate:




Source: http://riot-web-
static.s3.amazonaws.com/images/news/November_2013/OFA/OneForAllFlow.jpg



                                                 5
  Case 2:19-cv-00223-JRG Document 1 Filed 06/12/19 Page 6 of 14 PageID #: 6



       17.    Upon information and belief, the following graphic illustrates, at least in part, how

certain aspects of a representative sample of League of Legend’s software licensing and delivery

system operate:




       18.    Upon information and belief, the following graphic illustrates, at least in part, how

certain aspects of a representative sample of League of Legend’s software licensing and delivery

system operate:




                                               6
  Case 2:19-cv-00223-JRG Document 1 Filed 06/12/19 Page 7 of 14 PageID #: 7




       19.    Upon information and belief, the following graphic illustrates, at least in part, how

certain aspects of a representative sample of League of Legend’s software licensing and delivery

system operate:




   Source: https://cdn.mmos.com/wp-content/gallery/league-of-legends-overview/League-of-
                                Legends-main-gameplay.jpg



       20.    Upon information and belief, the following graphic illustrates, at least in part, how

certain aspects of a representative sample of League of Legend’s software licensing and delivery

system operate:




                                               7
  Case 2:19-cv-00223-JRG Document 1 Filed 06/12/19 Page 8 of 14 PageID #: 8




       21.     Riot Games is additionally working on a mobile version of League of Legends.

       22.     Riot Games has directly infringed, and continues to directly infringe one or more

claims of the ‘578 Patent, including at least claim 1, in this judicial district and elsewhere in Texas,

literally and/or under the doctrine of equivalents, by or through making, using, importing, offering

for sale and/or selling its software licensing and delivery system during the pendency of the ‘578

Patent which software and associated backend server architecture inter alia allows for installing

                                                   8
  Case 2:19-cv-00223-JRG Document 1 Filed 06/12/19 Page 9 of 14 PageID #: 9



application programs having a plurality of configurable preferences and authorized users on a

network, distributing an application launcher program to a user, the user obtaining a set of

configurable preferences, obtaining an administrator set of configurable preferences and executing

the application program using the user and administrator sets of configurable preferences

responsive to a request from a user.

       23.     In addition, should Riot Games’s software licensing and delivery system be found

to not literally infringe one or more claims of the ‘578 Patent, Riot Games’s products would

nevertheless infringe one or more claims of the ‘578 Patent under the doctrine of equivalents. More

specifically, the accused software/system performs substantially the same function (making

computer games available for digital download/management), in substantially the same way (via a

client/server environment), to yield substantially the same result (distributing application programs

to a target on-demand server on a network). Riot Games would thus be liable for direct

infringement under the doctrine of equivalents.

       24.     Riot Games has indirectly infringed and continues to indirectly infringe one or more

claims of the ‘578 Patent, including at least Claim 1, in this judicial district and elsewhere in Texas,

by actively inducing the using, offering for sale, or selling of the Riot Games software licensing

and delivery system. Riot Games’s customers and/or agents who operate on behalf of Riot Games

and who use the Riot Games software licensing and delivery system in accordance with Riot

Games’s instructions directly infringe the foregoing claims of the ‘578 Patent, in violation of 35

U.S.C. § 271. Riot Games intentionally instructs its customers and/or agents to infringe through

training videos, demonstrations, brochures, and installation and user guides for the software and

system.

       25.     Riot Games is thereby liable for infringement of the ‘578 Patent under 35 U.S.C. §


                                                   9
 Case 2:19-cv-00223-JRG Document 1 Filed 06/12/19 Page 10 of 14 PageID #: 10



271(b).

          26.   Riot Games has indirectly infringed and continues to indirectly infringe one or more

claims of the ‘578 Patent, including at least Claim 1, in this judicial district and elsewhere in Texas,

by, among other things, contributing to the direct infringement by others including customers

and/or agents using the Riot Games software licensing and delivery system, by making, offering

to sell, and selling a component of a patented machine, manufacture, or combination, or an

apparatus for use in practicing a patented process, constituting a material part of the invention,

knowing the same to be especially made or especially adapted for use in infringing the ‘578 Patent

and not a staple article or commodity of commerce suitable for substantial non-infringing use.

          27.   For example, the Riot Games software is a component of a patented machine,

manufacture, or combination, or an apparatus for use in practicing a patented process. Furthermore,

the Riot Games software licensing and delivery system is a material part of the claimed inventions

and is not a staple article or commodity of commerce suitable for substantial non-infringing use.

Riot Games is, therefore, liable for infringement under 35 U.S.C. § 271(c).

          28.   Riot Games will have been on notice of the ‘578 Patent since, at the latest, the

service of the complaint in Uniloc USA, Inc. et al v. Riot Games, Inc., Case No. 2:17-cv-284 in

the Eastern District of Texas. By the time of trial, Riot Games will have known and intended (since

receiving such notice) that its continued actions would actively induce, and contribute to, the

infringement of one or more claims of the ‘578 Patent.

          29.   Riot Games may have infringed the ‘578 Patent through other software utilizing the

same or reasonably similar functionality, including other versions of its software licensing and

delivery system. Uniloc reserves the right to discover and pursue all such additional infringing

software.

                                                  10
 Case 2:19-cv-00223-JRG Document 1 Filed 06/12/19 Page 11 of 14 PageID #: 11



                                      COUNT II
                          (INFRINGEMENT OF U.S. PATENT NO. 7,069,293)

       30.     Uniloc incorporates the paragraphs above by reference.

       31.     U.S. Patent No. 7,069,293 (“the ‘293 Patent”), entitled METHODS, SYSTEMS

AND COMPUTER PROGRAM PRODUCTS FOR DISTRIBUTION OF APPLICATION

PROGRAMS TO A TARGET STATION ON A NETWORK that issued on June 27, 2006. A true

and correct copy of the ‘293 Patent is attached as Exhibit B hereto.

       32.     Pursuant to 35 U.S.C. § 282, the ’293 Patent is presumed valid. The ’293 Patent

describes inventive features that are not well-understood, routine, and conventional.

       33.     The ‘293 Patent has been referenced by over eighty other patent applications/patents

including patents applications/patents by Cisco, AT&T, Microsoft, AOL, SAP, and Samsung.

       34.     Riot Games has directly infringed, and continues to directly infringe one or more

claims of the ‘293 Patent, including at least Claim 1, in this judicial district and elsewhere in Texas,

literally and/or under the doctrine of equivalents, by or through making, using, importing, offering

for sale and/or selling its software licensing and delivery system during the pendency of the ‘293

Patent which software and associated backend server architecture inter alia allow for providing an

application program for distribution to a network server, specifying source and target directories

for the program to be distributed, preparing a file packet associated with the program including a

segment configured to initiate registration and distributing the file packet to the target on-demand

server to make the program available for use by a client user.

       35.     In addition, should Riot Games’s software licensing and delivery system be found

to not literally infringe one or more claims of the ‘293 Patent, Riot Games would nevertheless

infringe one or more claims of the ‘293 Patent under the doctrine of equivalents. More specifically,


                                                  11
 Case 2:19-cv-00223-JRG Document 1 Filed 06/12/19 Page 12 of 14 PageID #: 12



the accused software licensing and delivery system performs substantially the same function

(distributing application programs to a target on-demand server on a network), in substantially the

same way (via a client/server environment to target on-demand users), to yield substantially the

same result (making application programs available for use by target on-demand users). Riot

Games would thus be liable for direct infringement under the doctrine of equivalents.

          36.   Riot Games has indirectly infringed and continues to indirectly infringe one or more

claims of the ‘293 Patent, including at least Claim 1, in this judicial district and elsewhere in Texas,

by actively inducing the using, offering for sale, or selling of the Riot Games software licensing

and delivery system. Riot Games’s customers and/or agents who operate on behalf of Riot Games

who use the Riot Games software licensing and delivery system in accordance with Riot Games’s

instructions directly infringe the foregoing claims of the ‘293 Patent, in violation of 35 U.S.C. §

271. Riot Games intentionally instructs its customers and/or agents to infringe through training

videos, demonstrations, brochures, and installation and user guides for the software and system.

          37.   Riot Games is thereby liable for infringement of the ‘293 Patent under 35 U.S.C. §

271(b).

          38.   Riot Games has indirectly infringed and continues to indirectly infringe one or more

claims of the ‘293 Patent, including at least Claim 1, in this judicial district and elsewhere in Texas,

by, among other things, contributing to the direct infringement by others including customers

and/or agents using the Riot Games software licensing and delivery system, by making, offering

to sell, and selling a component of a patented machine, manufacture, or combination, or an

apparatus for use in practicing a patented process, constituting a material part of the invention,

knowing the same to be especially made or especially adapted for use in infringing the ‘293 Patent

and not a staple article or commodity of commerce suitable for substantial non-infringing use.


                                                  12
 Case 2:19-cv-00223-JRG Document 1 Filed 06/12/19 Page 13 of 14 PageID #: 13



       39.     For example, the Riot Games software is a component of a patented machine,

manufacture, or combination, or an apparatus for use in practicing a patented process. Furthermore,

the Riot Games software licensing and delivery system is a material part of the claimed inventions

and is not a staple article or commodity of commerce suitable for substantial non-infringing use.

Riot Games is, therefore, liable for infringement under 35 U.S.C. § 271(c).

       40.     Riot Games will have been on notice of the ‘293 Patent since, at the latest, the

service of the complaint upon in Uniloc USA, Inc. et al v. Riot Games, Inc, Case No. 2:17-cv-284

in the Eastern District of Texas. By the time of trial, Riot Games will have known and intended

(since receiving such notice) that its continued actions would actively induce, and contribute to,

the infringement of one or more claims of the ‘293 Patent.

       41.     Riot Games may have infringed the ‘293 Patent through other software utilizing the

same or reasonably similar functionality, including other versions of its software licensing and

delivery system. Uniloc reserves the right to discover and pursue all such additional infringing

software.


                                     PRAYER FOR RELIEF

       Uniloc requests that the Court enter judgment against Riot Games as follows:

       (A)     that Riot Games has infringed the ‘578 Patent and the ‘293 Patent;

       (B)     awarding Uniloc its damages suffered as a result of Riot Games’ infringement of

the ‘578 Patent and the ‘293 Patent pursuant to 35 U.S.C. § 284;

       (C)     enjoining Riot Games, its officers, directors, agents, servants, affiliates,

employees, divisions, branches, subsidiaries and parents, and all others acting in concert or privity

with it from infringing the ‘578 Patent and the ‘293 Patent pursuant to 35 U.S.C. § 283;

       (D)     awarding Uniloc its costs, attorneys’ fees, expenses, and interest, and

                                                 13
    Case 2:19-cv-00223-JRG Document 1 Filed 06/12/19 Page 14 of 14 PageID #: 14




          (E)       granting Uniloc such other and further relief as the Court may deem just and

          proper.


                                      DEMAND FOR JURY TRIAL

          Uniloc hereby demands trial by jury on all issues so triable pursuant to Fed. R. Civ. P.
    38.
\

    Dated: June 12, 2019                          Respectfully submitted,

                                                 /s/ James L. Etheridge

                                                 James L. Etheridge
                                                 Texas State Bar No. 24059147
                                                 Ryan S. Loveless
                                                 Texas State Bar No. 24036997
                                                 Brett A. Mangrum
                                                 Texas State Bar No. 24065671
                                                 Travis L. Richins
                                                 Texas State Bar No. 24061296
                                                 Jeff Huang

                                                 ETHERIDGE LAW GROUP, PLLC
                                                 2600 E. Southlake Blvd., Suite 120 / 324
                                                 Southlake, Texas 76092
                                                 Telephone: (817) 470-7249
                                                 Facsimile: (817) 887-5950
                                                 Jim@EtheridgeLaw.com
                                                 Ryan@EtheridgeLaw.com
                                                 Brett@EtheridgeLaw.com
                                                 Travis@EtheridgeLaw.com
                                                 Jeff@EtheridgeLaw.com

                                                 Counsel for Plaintiff Uniloc 2017 LLC




                                                    14
